DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first determining module…configured to…” (claim 1), “a virtualization module having…”(claims 1 and 10), “a first evaluation unit configured to…” (claim 10), and “an optimizer configured to…” (claim 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the claim limitation “…wherein an executability of the control instruction by nodes…” in line 8 - however, “a multiplicity of nodes” was previously claimed in line 4.  It is therefore unclear to the examiner whether these terms are directly related or entirely separate nodes altogether.  
Claim 1 recites the limitation “…by devices is..” in line 9 – however, “devices” have already been previously claimed in line 4 of the claim.  It is therefore unclear to the examiner whether these terms are directly related or entirely separate nodes altogether.
Claim 1 recites the limitation "the applicable nodes" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Claims 10 and 12 recite similar subject matter and are therefore rejected for similar reasoning.
Claim 1 recites the limitation "the applicable devices" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  Claims 10 and 12 recite similar subject matter and are therefore rejected for similar reasoning.
Claim 13 recites the limitation "the execution of the control instructions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the applicable execution requirements" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9, 11 and 13-14 are also rejected based at least on their incorporation of rejected subject matter as shown above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reddy, et al (Pub. No. US 2019/0303623 A1 hereinafter referred to as Reddy).

Claim 10 is an independent claim and Reddy discloses a determining module for a distributed database system or for a control system having a distributed database system for controlling and/or monitoring devices, the determining module comprising: 
a first interface for receiving or retrieving control instructions (receiving, with one or more processors, a request to advance a pre-release software asset to a next stage in a pre-release software development workflow, para. [0006]); 
a first evaluation unit configured to assign execution requirements to the control instructions (software quality criteria (execution requirements as claimed) to advance the pre-release software asset to the next stage, para. [0006]), wherein an executability of the control instructions by nodes of a  or by devices is configured to be ascertained based on the execution 79 requirements (promotion smart contract in a decentralized computing platform configured to execute code of smart contracts with a plurality of computing nodes, determines satisfaction of the criteria for advancement or use of a software asset, para. [0006]; see also FIG. 3), wherein the execution requirements comprise device-specific requirements (promotion criteria requires a specified target platform, para. [0152]) and/or presupposed control instructions (criteria requires a static test be applied to source code of the software asset, para. [0151]); and 
a virtualization module having virtual images of the applicable nodes (each of the functional blocks of the illustrated logical architecture may be implemented in a different software module, application, in some cases process or computing device, for instance, in different virtual machines, containers, or the like, para. [0064], see also para. [0082]) or of the applicable devices (optional limitation not being considered by the examiner), wherein the executability of the control instructions is configured to be ascertained by the virtual images (promotion smart contract part of computing nodes executed in different virtual machines in decentralized computing platform, para. [0082], [0094]; promotion smart contract used to determine whether software asset may be advanced to next stage, para. [0006]).  

As per claim 11, claim 10 is incorporated and Reddy further discloses further comprising: an optimizer configured to optimize the execution of the control instructions by the devices based on a prescribed criterion (this limitation is based on an optional limitation as “the devices” refer to “…or devices” in claim 10, line 7, which is not being considered by the examiner).  

Claim 12 is an independent claim and Reddy discloses a method for the computer-aided assignment of execution requirements for control instructions, the method comprising: 
(receiving, with one or more processors, a request to advance a pre-release software asset to a next stage in a pre-release software development workflow, para. [0006]); 
assigning execution requirements to the control instructions (software quality criteria (execution requirements as claimed) to advance the pre-release software asset to the next stage, para. [0006]), wherein an executability of the control instructions by nodes of a distributed database system or by devices is ascertained based on the execution requirements (promotion smart contract in a decentralized computing platform configured to execute code of smart contracts with a plurality of computing nodes, determines satisfaction of the criteria for advancement or use of a software asset, para. [0006]; see also FIG. 3), and wherein the execution requirements comprise device-specific requirements (promotion criteria requires a specified target platform, para. [0152]) and/or presupposed control instructions (criteria requires a static test be applied to source code of the software asset, para. [0151]); and 
calculating virtual images for the applicable nodes (each of the functional blocks of the illustrated logical architecture may be implemented in a different software module, application, in some cases process or computing device, for instance, in different virtual machines, containers, or the like, para. [0064], see also para. [0082]) or the applicable devices (optional limitation not being considered by the examiner), wherein the executability of the control instructions is ascertained by the virtual images (promotion smart contract part of computing nodes executed in different virtual machines in decentralized computing platform, para. [0082], [0094]; promotion smart contract used to determine whether software asset may be advanced to next stage, para. [0006]).  


claim 13, claim 12 is incorporated and Reddy further discloses wherein the distributed database system is a blockchain (blockchain-based, decentralized computing platform, para. [0006]).  

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 8,457,944 B2 – generally teaches determining requirement parameters of a physical hardware unit by simulating parameters through virtual hardware units.
US Patent No. 11,114,893 B2 – generally teaches securing and creating smart contracts in blockchains.
Pub. No. US 2016/0004628 A1 – generally teaches executing framework testing in web browsers through virtual desktops.
Pub. No. US 2020/0074422 A1 – generally teaches the use of smart contracts to transactions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448